DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, a network interface configured to receive an endorsement response of a blockchain transaction signed with a public key of an endorsing node of a blockchain; and a processor configured to generate a zero-knowledge proof of endorsement based on transaction data of the blockchain transaction and the endorsement response, generate a transaction proposal which includes the zero-knowledge proof in place of the public key of the endorsing node, and transmit the transaction proposal with the zero-knowledge proof to an ordering service for inclusion within a data block of a blockchain; wherein the processor is further configured to retrieve an encrypted endorsement policy adhered by the endorser node and reconstruct the encrypted endorsement policy.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498